In *607—In a paternity proceeding, the appeal is from an order of the Family Court, Rockland County, dated August 24, 1978, which, after a hearing, adjudged the appellant to be the father of petitioner’s child. Permission for the taking of this appeal is hereby granted. Order reversed and proceeding remanded to the Family Court, Rockland County, for a statement of facts deemed essential to the determination of paternity and for the holding of a hearing on the question of support. In filiation proceedings, where evidence bearing on the issue of paternity is sharply in conflict and where close questions of credibility are involved, appellate courts regard a statement of facts as essential in order to permit an intelligent review of the trial court’s decision. We are unable in the instant case to make a proper review without a statement of the findings upon which the Family Court based its decision (see CPLR 4213, subd [b]; Matter of Patricia O. v Tracy P., 35 AD2d 884, 1039, app dsmd 30 NY2d 566; Matter of Harris v Doley, 22 AD2d 769). In addition, no support order has yet been entered and therefore there is no final disposition of this matter (see Family Ct Act, § 1112). Suozzi, J. P., Cohalan, Margett and Martuscello, JJ., concur.